Citation Nr: 1138349	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for psychogenic gastrointestinal reaction.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1945 to July 1946 and from September 1950 to June 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Although the RO adjudicated the issue of entitlement to service connection for PTSD on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  A review of the record reveals that a January 1952 rating decision denied service connection for psychogenic gastrointestinal reaction and found that there was no evidence of a psychiatric entity and that stomach and intestinal problems were not aggravated during active service.  Therefore, the Board has listed the issue on the title page regarding the specific matters addressed in the January 1952 decision as whether new and material evidence was submitted to reopen a claim for service connection.

The Board also notes that the December 2006 rating decision denied service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder and for a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1952 rating decision the RO denied entitlement to service connection for psychogenic gastrointestinal reaction.

3.  Evidence added to the record since the January 1952 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence for entitlement to service connection for psychogenic gastrointestinal reaction was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters from the RO dated in December 2005 and February 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified that the VCAA notice requirements applied to all elements of a claim in March 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the RO's December 2005 letter.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by presenting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a January 1952 rating decision denied entitlement to service connection for psychogenic gastrointestinal reaction.  The RO found that there was no evidence of a psychiatric entity and found that stomach and intestinal problems were not aggravated during active service.  The Veteran did not appeal and the decision became final.  

The pertinent evidence received since the January 1952 rating decision includes correspondence dated in January 2006 from a retired veterans advocate, C.M.C., Ph.D., and from the Veteran's spouse.  It was noted, in essence, that the Veteran had problems with anxiety, stress, and stomach problems which were inter-related and which had continued since active service.  C.M.C. also asserted that the Veteran had PTSD related to active service and that his stomach disorder was secondary to his PTSD. 

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for psychogenic gastrointestinal reaction is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for psychogenic gastrointestinal reaction; to this extent the appeal is granted.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his service connection claims.  The Board finds issues for appellate review are more appropriately addressed as issues for entitlement of service connection for an acquired psychiatric disorder, to include PTSD, and for a gastrointestinal disorder, to include GERD.  The issue of secondary service connection for GERD as proximately due to a service-connected disability is included for consideration.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he has an acquired psychiatric disorder that was incurred as a result of service due to his duties as a ship engineman in confined spaces.  He asserts, in essence, that he experienced anxiety, stress, and stomach problems during his first period of active service which continued after service and which was aggravated during a second period of active service.  Statements from C.M.C., Ph.D., and from his spouse have been submitted in support of his claims.  The record is unclear, however, as to the educational background of C.M.C., Ph.D., or whether he has acquired medical expertise as to the issues remaining on appeal.

Service treatment records associated with the Veteran's first period of active service are negative for complaint, treatment, or diagnosis for any psychiatric or gastrointestinal disorders.  A September 1950 examination at the beginning of his second period of active service revealed no psychiatric or gastrointestinal disorders.  In his report of medical history the Veteran denied stomach or intestinal trouble and denied nervous trouble of any sort.  Records show he was treated for gastrointestinal complaints in November 1951, for pylorospasms of unknown cause in December 1950, and for passive dependency reaction and psychogenic gastrointestinal reaction in March 1951.  A January 1951 report noted the Veteran stated his difficulties began three to four years earlier with gnawing cramps in the epigastrium and that he stated he had always had a sour stomach.  A May 1951 physical evaluation board found his psychogenic gastrointestinal reaction was not the proximate result of the performance of active duty.  Service records show he was honorably discharged in June 1951 by reason of physical disability.  

VA gastrointestinal disorders examination in October 1951 included diagnoses of chronic pylorospasm, of undetermined cause associated with an irritable duodenum, and spastic colon.  An October 1951 psychiatric examination included a diagnosis of chronic psychogenic gastrointestinal reaction manifested by peptic-ulcer like reaction, anxiety, tension, and preoccupation with gastrointestinal complaints.  

Although the issues of PTSD and GERD were addressed in VA examinations in September 2006, the Board notes that the examiners did not address pertinent VA examination findings in October 1951.  Nor did the September 2006 VA psychiatric consultant address whether or not the provided diagnosis of generalized anxiety disorder was incurred during or as a result of service.  For these reasons, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide information as to any known medical training C.M.C., Ph.D., completed, and to the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran's claims file should be returned to the September 2006 VA gastrointestinal and psychiatric disorder examiners (or if unavailable to other appropriate VA medical specialists) for clarification as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder, to include PTSD, and/or a gastrointestinal disorder, to include GERD, that were incurred or aggravated as a result of active service.  The examiners should be instructed to summarize the pertinent service and post-service evidence of record including the available service treatment record and October 1951 VA examination findings.  The opinion as to any current gastrointestinal disorder should also address whether it is at least as likely as not that such disorder is proximately due to or, alternatively, permanently aggravated by, any service-related acquired psychiatric disorder.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues remaining  on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


